Mr. Chief Justice Murray delivered the opinion of the Court.
Mr. Justice Heydenfeldt and Mr. Justice Terry concurred.
At the time when Laforge presented his warrants for payment, there being money in the treasury which had been appropriated under a previous and existing law for that purpose, his right became fixed and could not be destroyed by subsequent legislative enactment. It was the duty of the treasurer to pay the warrants at the time of their pre*651sentation, and the subsequent Act of the Legislature could not intervene to divest rights already acquired. In other words, had the treasurer paid the money at the time it was his duty to do so, there would have been an end of the controversy, or rather it would have had no commencement. But he refused to comply with what has been already determined to be his duty, and delayed the plaintiff, until an Act of the Legislature was passed attempting to impair his right, and now claims that the plaintiff takes nothing by his judgment.
While we admit that the Legislature has power to direct in what manner the revenues of the county shall be disposed of, still they cannot, in a case like the present, where the right of the party is completely vested and determined, divest or take away the right.
Judgment affirmed.